                     Case 2:18-cv-03723-JDW Document 20 Filed 02/14/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Eastern District
                                             __________        of Pennsylvania
                                                          District of __________


                        Jamie Shelton                          )
                             Plaintiff                         )
                                v.                             )      Case No. 2:18-cv-03723-NIQA
                  FCS Capital, LLC, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Jamie Shelton                                                                                       .


Date:          02/14/2019                                                              /s/ Clayton S. Morrow
                                                                                         Attorney’s signature


                                                                                     Clayton S. Morrow 53521
                                                                                     Printed name and bar number
                                                                                          304 Ross Street
                                                                                             7th Floor
                                                                                       Pittsburgh, PA 15219

                                                                                               Address

                                                                                   csm@ConsumerLaw365.com
                                                                                            E-mail address

                                                                                          (412) 209-0656
                                                                                          Telephone number

                                                                                          (412) 386-3184
                                                                                             FAX number
